Exhibit GENERAL RELEASE AND SEVERANCE AGREEMENT THIS GENERAL RELEASE AND SEVERANCE AGREEMENT (“Agreement”) by and between Jay Meilstrup (hereinafter referred to as “Meilstrup” or “Employee”) and GameTech International, Inc., a Delaware corporation (hereinafter referred to as “GameTech” or “the Company” or “Employer”), is made and entered into this 26th day of February, 2010.The Company and Meilstrup shall hereinafter be referred to collectively as “the Parties.” WHEREAS, Meilstrup has decided to resign from all of his positions with GameTech and its subsidiaries, and the Parties desire to finally and forever settle any and all claims which they may now have or which may arise in the future, against one another, which arise out of the past dealings between them, including, but not limited to, any claims either Party may have arising out of Meilstrup’s employment with GameTech and its subsidiaries and the Severance thereof. NOW THEREFORE, for and in consideration of the acts, payments, covenants and mutual promises herein described and agreed to be performed, the Parties agree as follows: 1. Resignation. Employee hereby resigns as the President and Chief Executive Officer of GameTech, effective February 23, 2010, and he resigns as a member of GameTech’s Board of Directors and any and all other positions that Employee holds with GameTech and its subsidiaries effective February 23, 2010 (the “Severance Date”).From and after the Severance Date, Employee shall not hold himself out as an employee, officer, or director of the Company or any of its subsidiaries with respect to any matter. 2. Company Obligations:In consideration for Employee’s execution and compliance with this Agreement, and provided that Employee has not revoked this Agreement as set forth in Section 9 herein, the Company agrees as follows: A. Salary, PTO, Other: Within seven days from the Severance Date, Employer agrees to: i. Pay Employee all salary earned through the Severance Date; ii. Pay Employee $26,884.31 for his accrued but unused paid time off. This is the cash equivalent of the 176.96 hours he has accrued but not used, at Employee's current annual base salary; iii. Proper tax withholdings in accordance with Employee's Form W-4 form shall be deducted from the above amounts, thus reducing the above-referenced gross amounts to net figures; and, iv. Pay Employee for any outstanding reasonable, ordinary and customary business expenses, as may be approved by GameTech. Employee agrees to immediately provide to GameTech any such expenses not previously submitted to GameTech for review and approval. B. Severance. GameTech shall pay Employee a gross amount equal to Employee's annual base salary at the time of termination.Proper tax withholdings shall be deducted, thus reducing the above referenced gross amount to a net figure. Severance pay will be payable in installment payments, less all usual and customary non-elective payroll deductions on regular pay dates.Employer shall not render such payments until seven (7) days after Employee has executed this Agreement; to allow for this Agreement to become effective and binding on both parties as provided in Section 10. However, after the expiration of the 7-day period, Employer shall make up any payments that would have been paid otherwise during the period. C. Health and Welfare Benefits.Employee and his dependent’s health and welfare benefits will remain in effect until February 28, 2010. If Employee chooses to elect COBRA coverage, Employer will pay the COBRA premiums for Employee and his dependent’s health and welfare benefits from March 1, 2010 through August 31, 2. Stock Options. GameTech and Employee acknowledge and agree that all of Employee’s Incentive Stock Options that GameTech has issued to him as an employee and as a director have vested as of the Severance Date.Consistent with the stock option agreements between GameTech and Employee, Employee must exercise these Incentive Stock Options within 60 days after the Severance Date 3. Stock Grants. GameTech and Employee acknowledge and agree that none of the restricted stock grants that GameTech has issued to him as an employee and as a director have vested as of the Severance Date.The vesting period for those restricted stock grants representing 27,500 shares of common stock shall be accelerated so that they vest immediately as of the Severance Date. 4. Return of Equipment. On or before the Severance Date, Employee will return all Employer’s keys, credit cards, files, records, documents, plans, drawings, specifications, equipment, pictures, videotapes, and similar items concerning the business of Employer, its parent or subsidiary companies, or any related entity, whether prepared by Employee or otherwise coming into Employee’s possessions or control.Within seven (7) days of Employee executing this Agreement, the Company shall return the personal computer and mobile phone previously provided to Employee along with all personal items currently in the Company’s possession. 5. Release of Claims. In exchange for the mutual promises contained herein and payment and receipt of the sums referenced in Section 2, Employee, on his own behalf, and for Employee's heirs, executors, administrators, successors, and assigns, does hereby fully and forever release and discharge Employer, its subsidiary corporations and related entities, and their shareholders, employees and former employees, agents, directors, officers, attorneys, predecessors, successors, assigns, heirs, executors, administrators, and all other persons, firms, corporations, associations, partnerships, or entities having any legal relationship to any of them, and Employer, on its own behalf, and, to the full extent of its legal authority to do so,for its subsidiary corporations and related entities, and their agents, directors, officers, attorneys, predecessors, successors, assigns, heirs, executors, administrators, and all other persons, firms, corporations, associations, partnerships, or entities having any legal relationship to any of them does hereby fully and forever release and discharge Employee and Employee's heirs, executors, administrators, successors, and assigns, of and from any and all claims, demands, causes of action, charges and grievances, of whatever kind or nature, whether known or unknown, suspected or unsuspected, which either now owns or holds or has at any time before the date of his termination owned or held against the other, including, but not limited to, any and all claims, charges, demands and causes of actions: (1) which are alleged in, set forth in, arise out of, of are in any way connected with any transactions, occurrences, act of omissions or claims; (2) which arise out of or are in any way connected with Employee's employment with Employer or the termination of Employee's employment with Employer; (3) which are related to or concern (i) violations of any local, state or federal law based on race, sex, age, disability, pregnancy or any other category protected by law, including, but not limited to, the federal Age Discrimination in Employment Act and the Older Worker's Benefit Protection Act; (ii) wrongful termination, breach of express and implied-in-fact contract, breach of the covenant of good faith and fair dealing, intentional and negligent infliction of emotional distress, defamation, invasion of privacy, breach of employment contract, fraud or negligent misrepresentation, intentional interference with contractual relations, and prospective economic advantage, and other torts; (4) any claim for wages, benefits, salary, commissions or bonuses; or (5) which arise out of or are in any way connected with any loss, damage or injury whatsoever resulting from any act committed or omission made on or prior to the Employee's last day of work. The terms of this Agreement are made for the benefit of each person or entity named above.
